t c memo united_states tax_court wanda p chocallo petitioner v commissioner of internal revenue respondent docket no 12695-02l filed date wanda p chocallo pro_se russell k stewart for respondent memorandum opinion ruwe judge the issues before the court concern respondent’s motion to dismiss this sec_6330 case as moot and petitioner’s motion for sanctions contempt and for other relief as supplemented background petitioner filed an action under sec_6330 contesting a levy wherein respondent had collected dollar_figure for petitioner’s purported unpaid tax_liability pursuant to sec_6330 the commissioner is required to send a written notice to the taxpayer of her right to a hearing2 before a levy is made upon a taxpayer’s property not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period sec_6330 the notice inter alia informs the taxpayer that she is entitled to request a hearing prior to the proposed levy sec_6330 upon timely request the hearing is to be held by an impartial officer with the commissioner’s appeals_office sec_6330 the statute articulates those matters to be considered at the hearing including the requirement that the appeals officer obtain verification that the procedural requirements of any applicable law or administrative procedure 1unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure 2respondent refers to the notice_of_intent_to_levy as the collection_due_process_hearing notice or cdp_notice the terminology which respondent uses in his regulations see sec_301_6330-1 proced admin regs 3generally the cdp_notice is sent to a taxpayer by certified or registered mail return receipt requested to the taxpayer’s last_known_address sec_6330 have been met sec_6330 thereafter the appeals officer is to make a determination whether to proceed with the proposed levy action and embodies that determination in a notice sent to the taxpayer sec_6330 sec_301_6330-1 proced admin regs within days of the determination the taxpayer may seek judicial review with either this court or the district_court whichever is appropriate sec_6330 sec_301_6330-1 proced admin regs during the proceedings as provided in sec_6330 the commissioner is precluded from making the proposed levy absent a jeopardy determination sec_6330 and f a furthermore if this court has jurisdiction we are empowered to enjoin any such levy actions sec_6330 respondent moved to dismiss for lack of jurisdiction on the basis of respondent’s allegation that he had not issued a notice_of_determination we denied respondent’s motion to dismiss for lack of jurisdiction in an order dated date in that order we found that petitioner had received a determination within the contemplation of sec_6330 and had filed a timely petition we noted various discrepancies in respondent’s transcript of petitioner’s account for her tax_year and concluded that the determination was issued and the levy had been made prior to giving petitioner an opportunity to 4no jeopardy determination was made in this case contest the propriety of the levy before an appeals officer we ordered that the amount collected by levy be returned to petitioner with interest on date respondent complied with this order by reimbursing petitioner for dollar_figure that had been collected by levy from petitioner’s bank account plus interest thereon of dollar_figure in our order of date we also ordered that petitioner be given a hearing before an appeals officer in order to determine whether the levy that respondent wanted to make was appropriate in so doing we suggested that the appeals officer review certain facts that were presented during the previous hearings regarding respondent’s motion to dismiss for lack of jurisdiction these facts suggested the possibility that the tax_liability that respondent was trying to collect by levy had been improperly assessed on or around date respondent reported that he had determined that the income_tax_liability that he was trying to collect by levy had been improperly assessed and that he would not pursue any levy action against petitioner for any unpaid income taxes for respondent also reported that he was returning additional_amounts previously collected from petitioner for her liability that had been improperly 5see infra p table note assessed these amounts were refunded to petitioner in the following amounts date amount 1dollar_figure dollar_figure 1respondent calculated this amount as follows description petitioner’s payment with return less tax assessed on return less late payment penalty less interest less amount applied to outstanding liability less amount applied to outstanding liability subtotal additional payment by petitioner overpayment credit subtotal less amount applied to outstanding liability less amount applied to outstanding liability total amount dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in his initial processing of petitioner’s refund check of date respondent failed to consider the interest of dollar_figure paid to petitioner when the levy proceeds were refunded on date thus respondent made an additional deduction of dollar_figure from the principal_amount of dollar_figure to be paid so that the final amount of the check issued to petitioner on date was dollar_figure dollar_figure of principal and dollar_figure of accrued interest as a result of respondent’s determinations and actions respondent moved to dismiss this sec_6330 case as being moot petitioner then filed her motion for sanctions contempt and for other relief on date petitioner filed a supplemental motion for sanctions contempt and for other relief discussion our jurisdiction under sec_6330 is generally limited to reviewing whether a proposed levy action is proper respondent has stated that the levy he proposed and improperly made is no longer being pursued the amounts that respondent collected by levy have been returned with interest in addition amounts previously collected regarding petitioner’s income_tax_liability have been refunded or credited our jurisdiction under sec_6330 is limited to reviewing the proposed levy action regarding petitioner’s income_tax_liability since respondent now agrees that there is no unpaid income_tax_liability upon which a levy could be based we agree with respondent that the issue regarding the levy is moot the gravamen of petitioner’s motion as supplemented is that she has been the victim of irs tyranny terrorism thievery fraud deceit cunning craft and dishonesty 6our jurisdiction is predicated upon sec_6330 see 115_tc_35 114_tc_604 114_tc_176 7petitioner appears to argue that she was entitled to funds that respondent credited to other outstanding tax_liabilities sec_6402 permits the secretary to credit any overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and requires the secretary to refund any balance to that taxpayer petitioner requests that respondent’s employees who handled her case be criminally prosecuted for various alleged offenses we have no jurisdiction to consider such actions petitioner also claims other monetary compensation including damages in the sum of dollar_figure million for alleged wrongs committed by respondent’s employees petitioner does not cite or rely upon any specific statute as a basis for these claims and we generally have no jurisdiction over such matters if petitioner’s dollar_figure million claim for damages were meant to be predicated upon sec_7433 which provides for up to dollar_figure million in civil damages for certain unauthorized collection actions we note that such claims must be brought in a district_court of the united_states since petitioner has received all the relief to which she is entitled under sec_6330 we shall grant respondent’s motion to dismiss this case as moot we shall also deny petitioner’s 8petitioner has not explicitly claimed administrative or litigation costs pursuant to sec_7430 even though she was specifically advised by the court that if she wished to make such claim she would have to provide the facts and information required by rule petitioner has not provided the information required by rule motion for sanctions contempt and for other relief as supplemented an appropriate order and order of dismissal will be entered granting respondent’s motion to dismiss on the ground of mootness and denying petitioner’s motion for sanctions contempt and for other relief as supplemented
